Case 2:20-cv-00357-JRS-DLP Document 23 Filed 07/13/20 Page 1 of 1 PageID #: 475
         Case: 20-2256  Document: 1-3     Filed: 07/13/2020  Pages: 1



      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



 Everett McKinley Dirksen United States Courthouse                              Office of the Clerk
         Room 2722 - 219 S. Dearborn Street                                    Phone: (312) 435-5850
              Chicago, Illinois 60604                                          www.ca7.uscourts.gov




                                          NOTICE OF DOCKETING - Short Form
  July 13, 2020


  To:         Roger A. G. Sharpe
              District/Bankruptcy Clerk

  The below captioned appeal has been docketed in the United States Court of Appeals for the
  Seventh Circuit:

                     Appellate Case No: 20-2256

                     Caption:
                     DANIEL LEWIS LEE,
                     Plaintiff - Appellant

                     v.

                     WILLIAM P. BARR, Attorney General of the United States, et al.,
                     Defendants - Appellees

                     District Court No: 2:20-cv-00357-JRS-DLP
                     Clerk/Agency Rep Roger A. G. Sharpe
                     District Judge James R. Sweeney

                     Date NOA filed in District Court: 07/13/2020


  If you have any questions regarding this appeal, please call this office.



  form name: c7_Docket_Notice_short_form(form ID: 188)
